Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 1 of 26 PageID #: 13115




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

  BARKAN WIRELESS IP HOLDINGS, L.P.,

                         Plaintiff,         Civil Action No. 2:19-cv-00336-JRG
        v.
                                               JURY TRIAL DEMANDED
  SPRINT COMMUNICATIONS CO., L.P.,
  SPRINT SOLUTIONS, INC., and SPRINT
  SPECTRUM L.P.,
                      Defendants.


       BARKAN’S RESPONSE TO SPRINT’S MSJ OF NONINFRINGEMENT OF
                   “COORDINATION CENTER” CLAIMS
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 2 of 26 PageID #: 13116




                                                     Table of Contents

 I.     INTRODUCTION ................................................................................................................... 1
 II.    RESPONSE TO SPRINT’S STATEMENT OF THE ISSUES TO BE DECIDED BY THE
        COURT ................................................................................................................................ 2
 III.   RESPONSE TO SPRINT’S STATEMENT OF UNDISPUTED MATERIAL FACTS ....................... 2
 IV.    LEGAL STANDARD .............................................................................................................. 6
 V.     ANALYSIS ............................................................................................................................ 7
        A. Sprint Improperly Seeks to Add Nonexistent Limitations to the “Coordination Center”
        Claims ................................................................................................................................. 7
             1.        The Claims Do Not Include a Contiguity Requirement...................................... 7
             2.   The Claims Do Not Require the Price Policy to be Sent to the Claimed
             Gateway ...................................................................................................................... 10
        B. Sprint Seeks Court Determination of Disputed Fact Questions.................................. 12
             1.     Question of Fact #1: Whether Barkan’s Identified “Coordination Center”
             Participates in “Actual Call Routing” ......................................................................... 12




             2.   Question of Fact #2: Whether the Coordination Centers Determine and
             Disseminate Price Policies. ......................................................................................... 16
                       a.      Airave 4 and Magic Box ........................................................................... 17
                       b.      Pebble........................................................................................................ 18
             3.        This Court Need Not Address the “Tamper-Free Claims.” .............................. 19
 VI.    CONCLUSION .................................................................................................................... 19




                                                                      ii
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 3 of 26 PageID #: 13117




                                                   Table of Authorities
 Cases
 Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) .................................................................................................................... 6

 Atmel Corp. v. Information Storage Devices, Inc.,
   997 F. Supp. 1210 (N.D. Cal. 1998) ..................................................................................... 9, 17

 Brand Servs., L.L.C. v. Irex Corp.,
   909 F.3d 151 (5th Cir. 2018) ...................................................................................................... 7

 Fujifilm Corp. v. Motorola Mobility LLC,
   2015 WL 757575 (N.D. Cal. Feb. 20, 2015) ............................................................................ 10

 Reingold v. Swiftships, Inc.,
   126 F.3d 645 (5th Cir. 1997) ...................................................................................................... 7

 T-Rex Prop. AB v. Regal Entm’t Grp.,
   2019 U.S. Dist. LEXIS 187460 (E.D. Tex. Oct. 29, 2019) .................................................. 6, 11

 United States Automobile Assoc. v. Wells Fargo Bank, N.A.,
   414 F. Supp. 3d 947 (E.D. Tex. Oct. 28, 2019) .......................................................................... 7




                                                                     iii
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 4 of 26 PageID #: 13118
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 5 of 26 PageID #: 13119




 I.     INTRODUCTION

        Sprint seeks summary judgment of non-infringement as to all Accused Products in this case

 for claims including the term “coordination center,” which appears in every asserted claim of the

 ’284 Patent, and all but three asserted claims in the ’312 Patent. At a high level, Sprint’s motion

 makes two misguided arguments: (1) that this Court should add new limitations that it never

 imposed during claim construction to the term “coordination center”; and (2) that this Court should

 resolve the evidentiary disputes about how Sprint’s “coordination centers” function in Sprint’s

 favor and against the non-movant, Barkan. Sprint’s motion should be denied.

        First, Sprint’s arguments that “coordination centers” really means “contiguous

 coordination centers without any intervening network elements” and that the “coordination

 center” must “determine and disseminate a price policy to the claimed gateway [femtocell]” are

 meritless. Sprint never urged either construction, and having failed to urge those constructions

 during the Markman process, cannot advance them now. Moreover, nothing in the specification of

 the Patents-in-Suit supports Sprint’s constructions. To the contrary, the Patents say the opposite—

 that coordination centers can be “distributed” throughout a “network” and that the dissemination

 of a price policy need not be to the claimed add-on base stations.

        Second, the remainder of Sprint’s motion turns the summary-judgment standard on its

 head, asking the Court to accept its expert’s understanding of the evidence, and resolve evidentiary
 disputes against Barkan. Sprint contends that certain servers participate in call routing because its

 expert says so, but there is at least a factual dispute on this point. Similarly, Sprint contends that

 the servers Barkan and its technical expert have identified do not determine and disseminate a

 price policy because Sprint’s technical expert says they do not. Again, there is a factual dispute on

 this point. Such factual disputes preclude summary judgment.

        Sprint’s motion for summary judgment of non-infringement on the coordination center

 claims should be denied.




                                                   1
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 6 of 26 PageID #: 13120




 II.    RESPONSE TO SPRINT’S STATEMENT OF THE ISSUES TO BE DECIDED BY THE COURT2

        Whether disputed issues of material fact exist regarding Barkan’s infringement allegations

 that Sprint’s network includes one or more “coordination centers.”

 III.   RESPONSE TO SPRINT’S STATEMENT OF UNDISPUTED MATERIAL FACTS

        Statement 1: Barkan disputes Sprint’s characterization of the ’284 Patent claims as

 requiring “a device configured to regulate data flow.” Claims 1 and 2 require a “controller adapted

 to regulate data flow between the mobile device and the data network based, at least partially, on

 information received over the data network from a coordination center.” Ex. 1, Claim 1-2. Claim

 3 requires “regulating data flow between the mobile device and the packet based data network

 based, at least partially, on information received over the data network from a coordination

 center.” Id. at Claim 3.

        Statement 2: Barkan disputes Sprint’s characterization of the claims of the ’312 Patent as

 requiring “a gateway that is adapted to communicate with a coordination center.” Claim 2 of the

 ’312 Patent requires that “said gateway is further adapted to report its physical location to a

 coordination center via the packet based data network.” Ex. 2, Claim 2. Claims 4 and 8 of the ’312

 Patent both require “a coordination center adapted to communicated with said gateway via the

 packet based data network.” Id., Claims 4, 8. Claim 14 of the ’312 Patent requires that “the gateway

 is further adapted to: obtain, from a coordination center accessed via the packet-based data
 network, gateway address information for a remote gateway . . . .” Id., Claim 14. The remaining

 asserted claims of the ’312 Patent depend from these claims.

        Statement 3: Barkan agrees that the Court construed “coordination center.”

        Statement 4: Barkan disputes Sprint’s characterization of Dr. Hernandez’s report and

 testimony regarding Airave 4 CDMA. He explained in his report that “



 2
   Sprint also urges summary judgment on the claim in the ’312 Patent that includes the term
 “tamper-free” and all claims including the term “tamper-free” in the ’638 Patent. The Court need
 not resolve that portion of the motion because the parties are negotiating a stipulation of non-
 infringement on that term.

                                                  2
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 7 of 26 PageID #: 13121




                     Ex. 4 ¶ 146. This does not include the

 enables communication between the Airave 4 and coordination center components. See Ex. A at

 205:10-13

                          id. at 205:20-206:8 (“




                                (emphasis added)). Dr. Hernandez’s testimony regarded the fact that

 the identified coordination center elements interact with other components within Sprint’s network

 as well, including the



        Statement 5: Barkan disputes Sprint’s characterization of Dr. Hernandez’s report and

 testimony regarding Airave 4 LTE. As discussed above regarding Statement 4, Dr. Hernandez

 identified a number of components (listed above, citing Ex. 4 ¶ 146) as part of the coordination

 center for the Airave 4. He does not identify the                     component.

        Statement 6: Barkan disputes Sprint’s characterization of Dr Hernandez’s report and

 testimony regarding the Magic Box products. First, as detailed in his report, the analysis regarding

 the LTE portion of the Airave 4 applies equally to the Magic Box products. See Ex. 4 ¶ 154



                                                         Thus, the discussion above and evidence cited

 regarding statement 5 applies here also. As with the                          Dr. Hernandez did not

 identify the              as part of the coordination center. He referenced the                when

 describing how the Magic Box devices interface with the            component. See Ex. 4 ¶ 156 (page

 59)

                                                              (emphasis added)).

        Statement 7: Barkan disputes Sprint’s characterization of Dr. Hernandez’s report and

 testimony regarding the Pebble. He did not identify the                               as part of the


                                                     3
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 8 of 26 PageID #: 13122




 coordination center. See Ex. 4 ¶ 165




                        Ex. A at 256:7-13 (explaining that the

        to permit network access for certain Pebble devices).

        Statement 8: As detailed further below, Barkan disputes Sprint’s characterization of the

 components listed

                      First, Barkan does not agree that Dr. Hernandez has identified or relied upon

 the                                      as components of the coordination center. The

           was addressed above regarding Statements 4-7; that analysis and cited evidence is

 incorporated herein. Sprint cites two passages in Dr. Hernandez’s report that mention

 In neither of those passages does he rely on the               as the claimed coordination center. In

 the first cited passage (Ex. 4 ¶ 156), Dr. Hernandez cites a diagram illustrating how the Magic Box

 communicates with the           component. That those communications go through the

              does not mean the                itself is part of the claimed coordination center. The

 next passage (Ex. 4 ¶ 303), similarly, explains how


            Ex. 4 ¶ 303 (emphasis added). Neither of these passages state that the                    is

 part of the claimed coordination center.

        Statement 9: Barkan agrees that the                          is identified as a component that

 determines and disseminates a price policy. Barkan disputes Sprint’s characterization of Dr.

 Hernandez’s testimony as indicating that the generation of a call data record is itself a price policy.

 Rather, Dr. Hernandez explained that generation of a call data record is evidence of the existence

 of a price policy. See Ex. A at 191:20-22




                                                    4
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 9 of 26 PageID #: 13123




        Statement 10: Barkan agrees that Dr. Hernandez testified that a call data record (CDR) is

 “evidence of the existence of a price policy.” Barkan disputes Sprint’s other characterizations

 within this paragraph regarding “price” or “price policy” information. See Ex. A at 191:11-15




                                        (emphases added)). Dr. Hernandez’s testimony that a CDR is

 evidence of a price policy does not mean that a CDR “does not contain any ‘price’ or ‘price policy’

 information,” as Sprint alleges. Mot. at 4 ¶ 10. Contrary to Sprint’s implication, price or price

 policy information is not the same as “price policy.”

        Statement 11: Undisputed that Dr. Hernandez identifies the                    as a component

 implicated in determining and disseminating a price policy through policy control decision and

 flow-based charging functionalities.

        Statement 12: Barkan disputes Sprint’s statement that                 rules “do not contain any

 ‘price’ or ‘price policy’ information.” Mot. at 4. Dr. Hernandez’s cited testimony does not stand

 for this proposition. And, his report explains that the            is a component of the coordination

 center that determines and distributes a price policy, which would include price policy information.

 Ex. 4 ¶ 143

                                        id.



                                                                Barkan also disagrees with the opinions

 put forth by Dr. Wicker regarding            and its relation to a price policy.

        Statement 13: Barkan disputes Sprint’s characterization of Dr. Hernandez’s report

 concerning the                      Dr. Hernandez identifies the                                    as

 providing information to the

                        See Ex. 4 ¶ 144




                                                     5
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 10 of 26 PageID #: 13124




                                id. ¶ 165 (listing                                           Sprint’s

 characterization improperly omits reference to these

         Statement 14: Barkan disputes Sprint’s characterization of testimony in this paragraph for

 the same reasons detailed regarding the previous paragraph. Namely, Sprint discusses

         and fails to include                                which Dr. Hernandez analyzed. Further,

 Sprint continues generally alleging that certain cited evidence                           “does not

 contain any ‘price’ or ‘price policy’ information.” Mot. at 5 ¶ 14. But, Dr. Hernandez’s

 supplemental report explains (based on the corrected testimony of Sprint’s corporate

 representative) how the                                 a price policy. See Ex. C ¶




         Statement 15: Barkan agrees that the components listed are not included in its identification

 of a “coordination center.” For this reason, Barkan has not taken a position regarding whether these

 components

 participate in call routing.

 IV.     LEGAL STANDARD

         Summary judgment is only appropriate “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.
 CIV. P. 56(a). Summary judgment is not appropriate when “a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “The party

 seeking summary judgment always bears the initial responsibility of informing the district court

 of the basis for its motion and identifying those portions of the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with any affidavits, if any, which it believes

 demonstrate the absence of a genuine issue of material fact.” T-Rex Prop. AB v. Regal Entm’t Grp.,

 2019 U.S. Dist. LEXIS 187460, at *3-4 (E.D. Tex. Oct. 29, 2019). The moving party must

 “establish beyond peradventure all of the essential elements of the claim or defense to warrant

 summary judgment in its favor” where it bears the burden of proof; and where it does not bear the


                                                     6
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 11 of 26 PageID #: 13125




 burden of proof, the moving party must “either produce evidence negating an essential element of

 the nonmoving party’s claim or defense or show that the nonmoving party does not have enough

 evidence of an essential element to carry its ultimate burden of persuasion at trial.” United States

 Automobile Assoc. v. Wells Fargo Bank, N.A., 414 F. Supp. 3d 947, 951 (E.D. Tex. Oct. 28, 2019)

 (quotations and brackets omitted).

        “On summary judgment the inferences to be drawn from the underlying facts contained in

 the affidavits, depositions, and exhibits of record must be viewed in the light most favorable to the

 party opposing the motion.” Brand Servs., L.L.C. v. Irex Corp., 909 F.3d 151, 156 (5th Cir. 2018)

 (quoting Reingold v. Swiftships, Inc., 126 F.3d 645, 646 (5th Cir. 1997)).

 V.     ANALYSIS

            A. Sprint Improperly Seeks to Add Nonexistent Limitations to the “Coordination

                Center” Claims

        The Court construed “coordination center” as “center that does not participate in the actual

 call routing but that provides information required for making a call and that determines and

 disseminates a price policy.” Dkt. No. 144 at 29; Dkt. No. 172. Sprint’s motion, however, seeks to

 belatedly add two nonexistent limitations to the term. Sprint improperly claims that the

 coordination center is a “contiguous center without any intervening network elements that does

 not participate in the actual call routing but that provides information required for making a call
 and that determines and disseminates a price policy to the claimed gateway.” The Court should

 summarily reject Sprint’s belated attempts at claim construction, which are both untimely and

 inconsistent with the language of the Patents-in-Suit.

            1. The Claims Do Not Include a Contiguity Requirement
        Sprint first urges that summary judgment is warranted because the coordination centers

 Barkan identifies are not “contiguous.” Sprint’s argument fails because it identifies no reason why

 the servers making up the “coordination center” functionality identified in the Asserted Patents

 must be contiguous; or why Barkan must include in its infringement assertions intermediate



                                                  7
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 12 of 26 PageID #: 13126




 network elements that are not part of the “coordination center.” Sprint’s argument is little more

 than a belated attempt to add an additional limitation to the term “coordination center”—

 contiguity—that it never urged during claim construction, and has forfeited the right to urge now.

        First, the fact that Sprint concedes that “coordination center” can mean multiple

 coordination centers—then never identifies anything in the claims or the specification that requires

 the centers to be “contiguous”—is all the Court needs to reject Sprint’s argument. Sprint admits

 that nothing in the patents ever requires that the “coordination center” must be a “single

 component.” Mot. at 9. In fact, the patents specifically disclose embodiments in which the

 functionality identified as the “coordination center” in the Asserted Patents is split amongst a

 number of different network elements; or “distributed” across a variety of different elements in the

 same network. See Ex. 1 (’284 Patent) at 6:8-9 (“[A] plurality of centers may be used.”); Ex. 2

 (’312 Patent) at 6:15-16 (same); id. at 6:61-64 (“Center 3 (or a network of such centers) stores

 information regarding the various base stations, their location and coverage, availability and

 connections.”); id. at 16:33-34 (“Alternately, a distributed center network may be used.”).3 After

 conceding that the “coordination centers” in the Patents need not be a single “center,” but can be

 a network of centers, Sprint then fails to identify a single piece of evidentiary support for the notion

 that all coordination centers within the claimed network must be contiguous.

        Second, to the extent Sprint is urging that it is implicit in the Patents or the term
 “coordination center” that all coordination center elements must be contiguous—i.e., directly

 connected with no intervening network elements—that position is directly contradicted by the

 specification. The Patents explicitly state that the coordination center functionality may not only

 be divided among multiple centers, but may consist of a “network” of servers, or even a

 “distributed center network.” See, e.g., Atmel Corp. v. Information Storage Devices, Inc., 997 F.


 3
   That the “coordination center” functionality may be performed by the coordinated work of a
 number of servers is unsurprising, given the variety of different potential functions for the
 coordination center that are disclosed in the Patents. See Ex. 2 (’312 Patent) at 7:40-44 (“The duties
 of the cellular centers 3 include, among others: (a) Network integration and planning; (b)
 Implementing a price policy; (c) Network operability; and (d) Manager of phone locator.”).

                                                    8
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 13 of 26 PageID #: 13127




 Supp. 1210, 1220 (N.D. Cal. 1998) (“The use of the term ‘region’ in the singular in the claim does

 not indicate that the region must be contiguous, given the contrary use of the term in the

 specification.”). Indeed, the plain meaning of a network—particularly a distributed one—is that

 the servers within the network need not be contiguous, but rather, can be dispersed. See Ex. D

 (defining “distributed network” as “[a] network in which processing, storage, and other functions

 are handled by separate units (nodes) rather than by a single main computer.”). Requiring

 contiguous components within a network setting is contrary to the very notion of networking,

 which permits physically separated (and potentially separately located) components to coordinate

 and interact via network communications. That such coordination and interaction may involve

 communication channels that flow through other network components does not change the nature

 of the communication; nor does it transform the intermediate components into the endpoint

 servers. For instance, two servers at two different locations may replicate data between each other

 over a network to provide redundancy in the event of a single server outage. The replication

 channels may pass through other network components (including gateways, routers, etc.);

 however, that does not make those intermediate components part of the replicated servers. Sprint’s

 suggestion otherwise has no basis. Sprint’s expert, Dr. Wicker, never mentions such a deficiency

 with Dr. Hernandez’s opinions. Sprint’s purported contiguous requirement is a product of mere

 attorney argument, and this is not an appropriate basis for granting summary judgment.
        Third, Sprint’s time to urge that “coordination center” actually means “a coordination

 center, or a network of centers—but not a network of centers where the centers are not all directly

 connected” has long passed. While Barkan contends that such a construction would need to be

 rejected for the reasons set forth above, the proper time for Sprint to add an additional limitation

 to the term “coordination center” was before this Court construed it. Now that this time has passed,

 Sprint cannot use an unsupported summary-judgment argument to introduce, sub silentio, new

 constructions that should have been urged at the Markman hearing three months ago. This Court

 therefore has discretion to decline to hear Sprint’s argument that urges a “contiguity” limitation in

 the term coordination center. See Fujifilm Corp. v. Motorola Mobility LLC, 2015 WL 757575, at


                                                  9
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 14 of 26 PageID #: 13128




 *5 (N.D. Cal. Feb. 20, 2015) (Court “not obligated to rule” on “belated claim construction

 arguments” when they are “raised for the first time in summary judgment briefs.”).

        Finally, accepting Sprint’s “contiguity” limitation to the “coordination center” system

 would yield absurd results, as it requires presuming that the servers comprising the “coordination

 center” would or could feasibly be connected without the use of at least some intervening elements

 that are not themselves part of the coordination center. Sprint does not dispute that switches,

 routers, and gateways are required elements to route IP traffic between multiple IP-enabled

 devices, including several of the coordination centers identified on Sprint’s network. Yet, a

 significant number of the red boxes Sprint draws as comprising purportedly non-contiguous

 aspects of the coordination center are simply IP-based network elements, like

 that are required to even be capable of transmitting data in the first place. As the Patents-in-Suit

 illustrate, it will inevitably be the case that there will be unclaimed network elements between the

 coordination center and the claimed gateways (i.e., femtocells). See, e.g., Ex. 2 (‘312 Patent), at

 Figs. 1, 5. For example, given that the Patents disclose the use of a customer’s existing Internet

 connection as the means of backhauling data from the gateways, it is not feasible to implement a

 connection between the gateway and the femtocell without the use of existing network elements,

 like switches, routers, and other support infrastructure; all of which Sprint states that Barkan is

 required to accuse as part of the “coordination center.”

            2. The Claims Do Not Require the Price Policy to be Sent to the Claimed Gateway
        Similarly, Sprint alleges that the court’s construction of “coordination center” requires not

 only that a price policy be disseminated, but also that it be sent directly to the femtocell. See Mot.

 19 (“Nothing Barkan Identifies as a ‘Price Policy’ is Sent to the Accused Products”). This too is

 simply a belated attempt to reconstrue the term “coordination center.” Sprint never urged that a

 “coordination center” need not only “determine and disseminate” the price policy, but also “send

 that price policy to the [claimed] gateway,” i.e., femtocell. Nothing in the Court’s construction or

 discussion of the term “coordination center” requires or even implies that that the “price policy”



                                                  10
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 15 of 26 PageID #: 13129




 must be sent to the femtocell or used directly by the femtocell, as opposed to being used by another

 device or server in the claimed system.

        Sprint argues, without support, that “a person of ordinary skill in the art would understand

 that the ‘price policy’ must be disseminated to the claimed gateway.” Mot. at 19. Sprint has offered

 zero evidentiary support for this proposition, which is grounds alone to deny Sprint’s motion. See

 T-Rex Prop. AB, 2019 U.S. Dist. LEXIS 187460, at *3-4 (“The party seeking summary judgment

 always bears the initial responsibility of . . . identifying those portions of the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with any affidavits, if any,

 which it believes demonstrate the absence of a genuine issue of material fact.”). In any event,

 Sprint’s reliance on how a POSITA would understand the court’s claim construction (which was

 proposed by Sprint itself) necessarily implicates fact questions, and the parties’ experts will need

 to present their contrary positions to the jury regarding whether or not a price policy includes an

 implicit understanding that the price policy is also sent to the femtocell.

        Moreover, the evidence Sprint cites from the specification contradicts its position that the

 price policy is required to be disseminated to the claimed gateways. Rather, the Patents state that

 disseminating the price policy to the gateways is merely an option. See, e.g., Ex. 1 (’284 Patent)

 at 7:56-58 (“The cellular center is responsible for the price policy. It determines and publishes the

 cost for each operation over the network. The updated information may be transferred over an
 Internet, or may be available to add-on base stations.” (emphases added)). Notably, this illustrates

 that one embodiment describes the act of disseminating a price policy as publishing that policy,

 e.g., making it available. This does not require that the policy be sent to the add-on base stations.

 Other evidence cited by Sprint also illustrates that dissemination does not require actively sending

 the policy to the claimed add-on base stations. See id. at 7:60-64 (“The information may be

 dispersed between units in the network. . . . Thus, the new price list or policy will gradually

 expand throughout the network.” (emphases added)). Sprint’s cited evidence illustrates that its

 requirement that a price policy be sent to the claimed gateways is more restrictive than the Court’s




                                                  11
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 16 of 26 PageID #: 13130




 requirement that the coordination center disseminate a price policy. The Court should reject

 Sprint’s belated attempt to add limitations to the construction of “coordination center.”

             B. Sprint Seeks Court Determination of Disputed Fact Questions

         Sprint’s remaining arguments request that the Court determine disputed fact questions that

 are the province of the jury. First, Sprint embraces an extremely broad view of what it means to

 participate in “actual call routing.” Whether Sprint’s interpretation is reasonable and whether the

 network elements Sprint identifies participate in actual call routing is a question for the jury.

 Second, Sprint seeks summary judgment based on its own understanding of what it means to

 determine and disseminate a price policy. Sprint’s argument that a “price policy” must include a

 price is not supported by the Court’s claim construction or the specification, and there is a dispute

 of material fact as to whether the claimed coordination centers determine and disseminate a price

 policy under the Court’s construction.

             1. Question of Fact #1: Whether Barkan’s Identified “Coordination Center”
                Participates in “Actual Call Routing”
         Sprint identifies a subset of components purportedly relied on by Dr. Hernandez as

 providing the coordination center of the claims, and then argues that those components participate

 in actual call routing. See Mot at 14-15. The following components are identified by Sprint for

 each accused product:




 Id. As an initial matter, Dr. Hernandez did not identify some of the components above as part of

 the coordination center (e.g.,                                 Moreover, whether the remaining

 components participate in “actual call routing” is a material fact that is in dispute—a question for

 the jury.


                                                  12
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 17 of 26 PageID #: 13131




                   a.

        First, Dr. Hernandez did not identify the                                        as part of the

 coordination center. For the Airave 4 and Magic Box devices, he stated: “




                                 Ex. 4 ¶ 146. For the Pebble, he stated:




                        Ex. 4 ¶ 165. He did not identify the      as a part of the claimed center. The

 deposition testimony Sprint cites regarding the Pebble does not illustrate Dr. Hernandez

 identifying the          as part of the coordination center either. Rather, he was simply explaining

 how Sprint’s network operates. See Ex. A at 256:7-13



        Regardless, even if Dr. Hernandez had identified the                           as part of the

 claimed coordination center, it does not participate in “actual call routing.”

                                                                                         is simply the

 door to Sprint’s operator network—it does not direct traffic (including calls) through Sprint’s

 network. See, e.g., Ex. 4 ¶ 132




                                                               Merely being part of a “pathway” does

 not mean that you are performing “actual” routing, which involves providing some type of

 direction.

        Further, Dr. Hernandez has not identified the               as part of the coordination center.

 Again, for the Airave 4 and Magic Box devices, Dr. Hernandez opined: “




                                                    13
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 18 of 26 PageID #: 13132




                       Ex. 4 ¶ 146. Similarly, for the Pebble, Dr. Hernandez opined: “




                         Ex. 4 ¶ 165. Dr. Hernandez’s report simply mentioned the                   as

 part of his discussion of the Sprint operator network, particularly the PCRF component. See Ex. 4

 ¶ 156

                                                              (emphasis added)); Ex. 4 ¶ 163




                  b.

         For the Airave 4 (and Magic Box Gold), the                    does not participate in “actual

 call routing.” Sprint cites portions of design documents to argue that

                                           part of “actual call routing.” See Mot. at 3, 9 (citing Exs.

 10 and 11). However, Sprint takes these purported                  out of context. In both instances,




                                                        (emphasis added)); Ex. 11 at 3044 (referring



                  c.

         On the                                 Sprint cites to its own expert to show that the

 purportedly participates in “actual call routing.” See Mot. at 3. Sprint cannot rely on its own expert


                                                  14
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 19 of 26 PageID #: 13133




 to show the absence of a dispute of material fact regarding Barkan’s infringement claims. Dr.

 Hernandez’s report indicates the                                          See, e.g., Ex. 4 ¶ 136



                                                                                                      id.

 ¶ 137

                                         see also Ex. A at 180:20-22



                                          Providing voice services is not the same as participating in

 actual call routing; neither is performing                                    Determining whether or

 not a given claim limitation (such as participating in actual call routing) has been met by Barkan’s

 evidence is precisely the function of the jury. Dr. Wicker can provide his analysis, and Dr.

 Hernandez can provide a differing analysis. The jury will then determine whether the evidence

 shows that the CS participates in call routing.

                d.

         Sprint also argues that

                                   participate in actual cellular call routing. Sprint’s argument is that

 these


          See Mot. at 3. However, as explained in Dr. Hernandez’s report,




                                                                                         That is not the

 same as performing actual call routing. Further, whether actual call routing and Internet routing

 are the same (or even related) is a question of fact for the jury.




                                                   15
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 20 of 26 PageID #: 13134




                  e.

        Sprint’s only evidence that                        performs actual call routing is a reference

 to                                 See Mot. at 4. Sprint fails to even explain what

              means. Given that Sprint fails even to explain the significance of

                         Sprint cannot argue that it is undisputed that the        participates in the

 process of actual call routing. Dr. Hernandez never states or implies that the              function

 participates in actual call routing, despite multiple paragraphs describing the PCRF function. See

 Ex. 4 ¶¶ 140-143 (describing         without any mention of routing). Barkan’s and Sprint’s experts

 can explain the operation of the       to the jury, which will then determine whether the evidence

 shows that the        satisfies the claimed coordination center.

            2. Question of Fact #2: Whether the Coordination Centers Determine and
               Disseminate Price Policies.
        Sprint next argues that Barkan has failed to identify evidence showing the identified

 coordination center determines and disseminates a price policy. This Court should reject Sprint’s

 arguments for two reasons.

        First, the entirety of Sprint’s argument that the coordination centers do not determine and

 disseminate price policies is premised on a construction of “coordination center” that Sprint never

 argued for, and which the Court never adopted during the Markman process. Specifically, Sprint

 now contends that the coordination center need not only determine and disseminate a “price

 policy” (the construction Sprint sought, which the Court adopted), but needs to also “determine[]

 and publish[] the cost for each operation over the network.” Mot. at 16 (emphasis in original).

 Sprint makes no effort to explain what it means to publish the “cost for [an] operation,” what

 “operation” is being performed, or which network it identifies as the network over which the cost

 is being published. Mot. at 16-18. Sprint’s only basis for urging its post-hoc “cost for each

 operation over the network” construction is a single line in the specification (Ex. 1, ‘284 Patent at

 7:56-58), which nowhere purports to be a definition of what “price policy” means, much less an

 all-encompassing one. This Court need not consider summary judgment arguments attempting to


                                                  16
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 21 of 26 PageID #: 13135




 retrospectively redefine terms in the patents. See Atmel Corp. v. Information Storage Devices, Inc.,

 997 F. Supp. at 1220.

            Second, in urging that the coordination center fails to meet the required limitation, it cites

 Sprint’s own arguments and understanding of what encompasses a “price policy,” not the

 arguments and understanding that could be adopted by the jury. See Mot. at 4-5. The evidence is

 clear that there is a dispute of material fact on whether the claimed servers determine and

 disseminate a price policy. Sprint’s arguments presume that the jury will believe Sprint’s

 interpretation of the evidence, which is the opposite of what the summary-judgment standard

 permits.

                   a. Airave 4 and Magic Box

            Sprint’s arguments regarding the Airave 4 and Magic Box Accused Products try to turn the

 summary-judgment standard on its head, urging that if the jury could agree with at least one of

 Sprint’s arguments, that summary judgment should be granted in Sprint’s favor. First, Sprint

 argues that the           cannot comprise part of the claimed coordination center. Mot. at 3-4. But

 Sprint does not advance any argument at all as to why the                    does not “determine and

 disseminate a price policy.” Sprint advances only the separate, unrelated argument (discussed

 supra) that the            server participates in call routing, which can be rejected for the reasons

 already stated. Since Barkan need only identify a single coordination center server that determines
 and disseminates a price policy—and since Sprint advances no argument as to why the                 does

 not—summary judgment cannot be granted for that reason alone.

            Regardless, Sprint’s arguments regarding the other servers Barkan has identified as

 coordination centers in relation to the Airave 4 and Magic Box devices do not determine or

 disseminate a price policy likewise fail. Sprint’s argument regarding the                              is

 that the

                                But Sprint submits no evidence demonstrating the absence of a dispute

 of material fact as to whether or not such information constitutes a price policy. As a result, the

 jury is entitled to decide whether information used to correlate a paid up subscriber with the


                                                     17
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 22 of 26 PageID #: 13136




 accused products is a “price policy.” As to the                      used for the Airave 4’s CDMA

 operation, Sprint likewise advances only attorney argument that a “call data record (CDR)” is not

 evidence of a price policy. See Mot. at 16-17.

                b. Pebble

        Sprint again contends that the             cannot comprise the claimed coordination center

 because it is involved in actual call routing but does not advance any argument at all as to why the

        does not “determine and disseminate a price policy.” Because Sprint’s argument that the

        is involved in actual call routing can be rejected and Barkan need only identify a single

 coordination center server that determines and disseminates a price policy, which Sprint does not

 contest with respect to the          identification of the         is alone sufficient and summary

 judgment cannot be granted.

        Sprint also contends that information that the Pebble’s

                                                                         would not constitute a “price

 policy.” But again, Dr. Hernandez has opined that



                                                         See Ex. C ¶ 8



                          Moreover, Barkan is entitled to probe the accuracy of Mr. Allen’s
 characterizations regarding the                    since the very testimony on which Sprint relies is

 testimony that Mr. Allen was forced to change through an errata sheet after he gave contradictory

 testimony at his deposition. Specifically, Mr. Allen urged a non-infringement position at his

 deposition in relation to the Pebble by contending that the

     As Sprint’s counsel disclosed after Mr. Allen’s deposition, that testimony was not accurate.

 See Ex. B (email detailing Mr. Allen’s errata changes).




                                                   18
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 23 of 26 PageID #: 13137




            3. This Court Need Not Address the “Tamper-Free Claims.”
        Sprint also argues that summary judgment of non-infringement is warranted on Claim 13

 of the ’312 Patent and Claims 1-4, 7-12, 15, 16, 18, 19, 28, and 29 of the ’638 Patent because the

 Accused Products do not have “tamper-free hardware” or “units” as the Court has construed the

 term “tamper-free.” Mot. at 19-20. The Court need not resolve this issue because the parties are

 currently negotiating a joint stipulation of non-infringement with regard to those claims, the

 construction of which Barkan reserves the right to address on appeal.

 VI.    CONCLUSION

        For the foregoing reasons, Sprint’s motion for summary judgment on the “coordination
 center” claims in the ’284 and ’312 Patents should be denied.




                                                19
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 24 of 26 PageID #: 13138




 DATED: December 21, 2020                   Respectfully Submitted,


                                            /s/ R. Allan Bullwinkel
                                            Max L. Tribble, Jr. – Lead Counsel
                                            Texas State Bar No. 20213950
                                            Justin Nelson
                                            Texas State Bar No. 24034766
                                            SUSMAN GODFREY, L.L.P.
                                            1000 Louisiana Street, Suite 5100
                                            Houston, Texas 77002
                                            Telephone: (713) 651-9366
                                            Facsimile: (713) 654-6666
                                            mtribble@susmangodfrey.com
                                            jnelson@susmangodfrey.com

                                            Matthew R. Berry
                                            Washington State Bar No. 37364
                                            Alexander W. Aiken
                                            Washington State Bar No. 55988
                                            SUSMAN GODFREY, L.L.P.
                                            1201 Third Ave., Suite 3800
                                            Seattle, Washington 98101
                                            Telephone: (206) 516-3880
                                            Facsimile: (206) 516-3883
                                            mberry@susmangodfrey.com
                                            aaiken@susmangodfrey.com

                                            William D. O’Connell
                                            New York State Bar No. 5491014
                                            SUSMAN GODFREY, L.L.P.
                                            1301 Avenue of the Americas, 32nd Fl.
                                            New York, New York 10019-6023
                                            Telephone: (212) 336-8330
                                            Facsimile: (212) 336-8340
                                            boconnell@susmangodfrey.com

                                            S. Calvin Capshaw
                                            Texas State Bar No. 03783900
                                            Elizabeth DeRieux
                                            Texas State Bar No. 05770585
                                            CAPSHAW DERIEUX LLP
                                            114 E. Commerce Ave.
                                            Gladewater, TX 75647
                                            Telephone: (903) 845-5770
                                            ccapshaw@capshawlaw.com


                                       20
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 25 of 26 PageID #: 13139




                                            ederieux@capshawlaw.com

                                            Michael F. Heim
                                            Texas State Bar No. 09380923
                                            R. Allan Bullwinkel
                                            Texas State Bar No. 24064327
                                            Blaine A. Larson
                                            Texas State Bar No. 24083360
                                            HEIM, PAYNE & CHORUSH, LLP
                                            1111 Bagby St., Suite 2100
                                            Houston, TX 77002
                                            Telephone: (713) 221-2000
                                            Facsimile: (713) 221-2021
                                            mheim@hpcllp.com
                                            abullwinkel@hpcllp.com
                                            blarson@hpcllp.com

                                            T. John Ward, Jr.
                                            Texas State Bar No. 00794818
                                            Claire Abernathy Henry
                                            Texas State Bar No. 24053063
                                            Andrea L. Fair
                                            Texas State Bar No.24078488
                                            WARD, SMITH & HILL, PLLC
                                            PO Box 1231
                                            Longview, Texas 75606
                                            Telephone: (903) 757-6400
                                            Facsimile: (903) 757-2323
                                            jw@wsfirm.com
                                            claire@wsfirm.com

                                            Attorneys for Plaintiff Barkan Wireless IP
                                            Holdings, L.P.




                                       21
Case 2:19-cv-00336-JRG Document 185 Filed 12/22/20 Page 26 of 26 PageID #: 13140




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically

 incompliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

 are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                      /s/ R. Allan Bullwinkel
                                                      R. Allan Bullwinkel




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that Barkan is authorized to file this document and related exhibits under

 seal pursuant to Paragraph 16 of the Protective Order and Local Rule CV-5(a)(7) because they

 contain confidential material.

                                                      /s/ R. Allan Bullwinkel
                                                      R. Allan Bullwinkel




                                                22
